Mr. A. C. Turner, Chairman   Opinion No. C-471
Board of Pardons & Paroles
Austin, Texas                Re: Whether the Board of Pardons
                             and Paroles has the authority to
                             recommend and the Governor the
                             power to grant a posthumous Full
                             pardon to a deceased convicted
                             felon on applicationof a rela-
Dear Mr. Turner:             tlve or other interestedparty.
          Your recent letter requests our opinion as to the
above matter. This question has been Foreclosedby Runnicutt
v. State, 18 Tex.Ct.App. 498 (1885), in which it was held that:
               11
                . . . '1st. A pardon, in order to
          be complete,must, in contemplationOF
          law, be delivered and accepted.' 2d.
          'The principles applicable to the deli-
          very of a pardon and an ordinary deed
          must be consideredanalogous, and in
          either case Its delivery is complete
          when the grantor has parted with his
          entire control or dominion over the in-
          strument,with the intention that it
          shall pass to the grantee or obligee,
          and the latter assents to it either by
          himself or agent; . . .I'
          Language to the effect that a pardon must be accept-
ed Is also Found In Rx Parte Rice, 72 Tex. Crim. 587, 162 S.W.
            Rx Parte Redwlne, 91 Tex. Crim. 83, 236 S.W. 96
            Rx Parte Frazier, 91 Tex. Crim. 475, 239 S.W. 972
             also Attorney General's Opinion No. O-2413 (1940).
          Thus, the pardon not being delivered to the convict
during his lifetime, It could not be accepted by him. Even
had he appointed an agent to accept the pardon during his life-
time, his death would have the effect of terminating such re-
lationship. Primm v. Stewart, 7 Tex. 178 (1851).


                              -2235-
Mr. A. C. Turner, Page 2 (C-471)

                            SUMMARY
                 The Board OF Pardons and Paroles has
          no   authority to recommend and the Governor
          no   power to grant a posthumous Full pardon
          to   a deceased convicted Felon on application
          of   a relative or other interestedparty.
                               Yours very truly,
                               WAGGONER CARR
                               Attorney General bf Texas


                               By:
                                   Assistant'AttorneyGeneral
CBS/lbh
APPROVED:
OPINION COmITTEE
W. V. Geppert, Chairman
Pat Bailey
Gordon Cass
Brady Coleman
Sam Kelley
APPROVEB FOR THE ATTORNEY GENERAL
BY: Hawthorne Phillips




                                -2236-